Exhibit SUBSIDIARIES Subsidiary Country of Incorporation Galveston Navigation Inc. Marshall Islands Beaumont Navigation Inc. Marshall Islands Carrolton Navigation Inc. Marshall Islands Decatur Navigation Inc. Marshall Islands Elgin Navigation Inc. Marshall Islands Fulton Navigation Inc. Marshall Islands Orange Navigation Inc. Marshall Islands Baytown Navigation Inc. Marshall Islands Tyler Navigation Inc. Marshall Islands Pasedena Navigation Inc. Marshall Islands Sunray Navigation Inc. Marshall Islands Nederland Navigation Inc. Marshall Islands Lakeview Navigation Inc. Marshall Islands Abilene Navigation Inc. Marshall Islands Hamilton Navigation Inc. Marshall Islands Lemanville Navigation Inc. Marshall Islands Turneville Navigation Inc. Marshall Islands Omega Management Inc. Marshall Islands Omega Navigation (USA) LLC USA SK 23286 0002
